MEMORANDUM **
Cederick Hicks appeals from the amended judgment revoking his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate and remand.
Hicks contends that the district court lacked jurisdiction to amend the judgment and to continue his supervised release. Upon review of the record, we are unable to determine whether the district court intended to revoke supervised release and impose a new, 36-month term. We therefore vacate the judgment and remand for the district court to clarify its intent. See 18 U.S.C. § 3583(e)(2), (e)(3).
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.